DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-15 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 2013/0221288 (US ‘288).
	As to Claim 1, US ‘288 discloses a process for making palladium particle inks wherein the mixture contains a palladium salt, a stabilizer, a reducing agent and a solvent (para. 0031).  The reference further notes that the use of singular terms starting with “a” should be construed as including plural referents as well i.e. at least one (para. 0030).  One of the stabilizers disclosed includes butyric acid (para. 0037) which the Examiner construes as a short chain carboxylic acid.  The examiner notes that the stabilizer of the prior art is construed as equivalent to the complexing agent of the instant claims. 
	As to Claims 2-3, US ‘288 discloses the mixture can additional metal salts such as silver salts (para. 0051) which the Examiner construes as capable of forming a metal alloy with palladium per the definition provided in instant Claim 3. 
	As to Claim 5, see discussion of Claim 1 above in regards to butyric acid. 
	As to Claims 7-8, the stabilizers present include propylamine (para. 0034).
	As to Claim 9, see discussion of Claim 1 above. 
	As to Claim 10, combinations of the organoamine stabilizers are contemplated (para. 0034). 
	As to Claims 11-12, the palladium salt used can be palladium acetate, for example (para. 0006). 
	As to Claim 13, the combinations of amine stabilizers can include ethylene diamine (para. 0034).
	As to Claim 14, the solvent can be ethanol (para. 0047). 
	As to Claim 15, the palladium particles can be elemental palladium (para. 0059). 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US ‘288 and further in view of US 2015/0232709 (US ‘709) and US 6197366 (US ‘366).
As to Claim 4, US ‘288 fails to disclose the palladium salt is specifically 3 % or more than the atomic percentage of silver.
	As to the difference, US ‘288 notes the palladium salt is present from 10 to 50 wt % and the second metal is present from 0.1 to 40 wt % and further that the additional metal must be present at an amount lower than the palladium salt (para. 0050,0051). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the content of the palladium and the second metal through routine experimentation for best results.  As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955).
As to Claim 16, US ‘288 fails to disclose the viscosity of the ink composition as between 1 to 1000000 mPas as required by Claim 16. 
As to the difference, US ‘709 discloses a conductive paste with composition similar to that of US ‘288 wherein the viscosity of the composition is 100 to 1000000 mPas at a low shear rate (para. 0051) with 1 to 500 mPas a suitable viscosity for ink applications (para. 0052).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the viscosity of the US ‘288 paste through routine experimentation for best results as illustrated by US ‘709.  As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955).
As to Claim 17, US ‘288 is relied upon as discussed in the 102 rejection above, however, fails to specifically disclose the use of formic acid as the carboxylic acid. 
As to the difference, US ‘366 disclose carboxylic acids used in metal pastes for the purposes of stability and solubility and the acids include butyric acid and formic acid (Col. 6, lines 5-30). 
It would have been obvious to one of ordinary skill in the art to substitute the butyric acid of US ‘288 with the formic acid of US ‘366 as substitution of art recognized equivalents is within the level of the ordinarily skilled artisan. 
As to Claim 18, see discussion of Claim 13 in the 102 rejection above. 
As to Claim 19, see discussion of Claim 14 in the 102 rejection above.
Allowable Subject Matter
Claims 20-24 are allowed.
With respect to the claims above, while the prior art discloses various types of organic stabilizer compounds and acids for dispersions further containing palladium salts, none of the prior art specifically discloses why it would be obvious to one of ordinary skill in the art to select a combination of a stabilizer compound and acid compound who have boiling points specifically of about 120 deg C or below nor is there a suggestion to modify the teachings in the prior art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON P THOMAS whose telephone number is (571)272-8917. The examiner can normally be reached Monday to Friday, 9:00 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on (571) 272-1498. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-100.

/J.P.T/Examiner, Art Unit 1762                                                                                                                                                                                                        

 /jt/ 5/6/2022

/MARK KOPEC/Primary Examiner, Art Unit 1762